Citation Nr: 0930271	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-30 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a right knee injury. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel
INTRODUCTION

The Veteran had active duty from November 1970 to November 
1972.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

In October 2008, the Board remanded the Veteran's appeal to 
the RO to comply with his request to be scheduled for a 
hearing at the RO before a Veterans Law Judge. 

In June 2009, the Veteran testified during a hearing at the 
RO before the undersigned.   A transcript of the hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2008).

During his June 2009 hearing, the Veteran testified that he 
injured his right knee in approximately September or October 
19972 while playing football in service.  He reported 
receiving care at the regimental aid station of the 1st 
Battalion 5th Marines based at Camp Pendleton in California.  
Service treatment records are associated with the claims 
folder, but it does not appear that records from September 
and October 1972 at the regimental aid station of the 1st 
Battalion 5th Marines based at Camp Pendleton in California 
are of record.  In June 2002, the National Personnel Records 
Center (NPRC) indicated that, in December 1985 and May 2002, 
service treatment records were provided to the RO and that no 
further records were available.  However, the Board believes 
that another request should be made including to all 
secondary sources of service medical treatment records such 
as Surgeon General's Office (SGO) reports and any actual 
surgical/clinical records from the military base the 
appellant was stationed during the Veteran's enlistment but 
specifically during September and October 1972.

The Board also notes that at his June 2009 hearing, the 
Veteran reported receiving treatment at the VA Medical 
Centers (VAMCs) in Sioux Falls, Hot Springs, and Cheyenne, 
South Dakota.  He also indicated that, in approximately 1992, 
he was treated at the Fort Meade VAMC in Sturgis, South 
Dakota.  VA has a duty to obtain all pertinent VA treatment 
records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all medical 
records regarding the Veteran's 
treatment at the VAMC at Fort Meade in 
Sturgis, South Dakota, for the period 
from 1992 to the present; and at the 
VAMCs in Hot Springs, Cheyenne, and 
Sioux Falls, South Dakota, for the 
period from 2002 to the present.  If 
any records are unavailable, the 
Veteran and his representative should 
be so advised in writing.

2.	The RO/AMC should contact the NPRC, 
and any other appropriate state and 
federal agency, and request:

a.	records regarding the Veteran's 
treatment for a right knee injury 
at the regimental aid station of 
the 1st Battalion 5th Marines based 
at Camp Pendleton in California, 
during September and October 
1972;

b.	a copy of the Veteran's service 
personnel records, including all 
records of his assignments and 
periodic evaluations, and 
associate them with the claims 
files; and

c.	secondary sources of service 
medical treatment records 
regarding the Veteran, 
specifically including SGO 
reports and any actual 
surgical/clinical records, for 
the period from September 1 to 
October 31, 1972.

d.	If any records are unavailable, a 
note to that effect should be 
placed in the claims file and the 
Veteran and his representative so 
advised in writing.

3.	Thereafter, the RO/AMC should 
undertake any further development so 
indicated by the record and then 
readjudicate the Veteran's claim as to 
whether new and material evidence has 
been received to reopen his claim for 
service connection for residuals of a 
right knee injury.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United
 States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




